Citation Nr: 0018341	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to June 1, 1997, 
for a 20 percent rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to January 
1984.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1992 RO decision which denied an 
increase in a 10 percent rating for chondromalacia of the 
right knee with arthritic changes.  In November 1995, October 
1996, and August 1997, the Board remanded this issue to the 
RO for additional development.  (Other appealed issues 
regarding a temporary total rating and secondary service 
connection were finally decided in an August 1997 Board 
decision.)  

In a June 1997 decision, the RO granted a temporary total 
convalescent rating, under 38 C.F.R. § 4.30, for the right 
knee disability, effective March 11, 1997 through May 1997.  
In a January 1998 decision, the RO granted a 20 percent 
rating for the service-connected right knee disability, 
recharacterized as impairment of the right knee, and assigned 
an effective date of June 1, 1997 for the increased rating.  
The veteran appeals the effective date of the 20 percent 
rating.  In February 1998, the RO informed the veteran of 
this decision and notified her that the decision was a grant 
of the benefits she sought on appeal for the right knee 
disability.  However, as the RO decision is not a grant of 
the maximum available benefit under the law, the increased 
rating issue is still on appeal for consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2000, the veteran appeared at the RO and testified at 
a Board video conference hearing.  At that hearing, she 
provided testimony on the earlier effective date issue and 
also asserted that she was not satisfied with the 20 percent 
rating assigned her right knee disability in the January 1998 
RO decision.  In that regard, in addition to the earlier 
effective date issue on appeal, the issue of an increased 
rating for a right knee disability is still pending.  AB, 
supra.  


REMAND

At the June 2000 Board hearing, the veteran referred to right 
knee surgeries in 1998 and 1999, apparently performed at a VA 
medical center (VAMC).  The most recent medical report in the 
file is from a September 1997 VA orthopedic examination, 
which indicates that the veteran was still being followed at 
the VAMC in Columbia.  The VA medical records are 
constructively in possession of VA adjudicators and should be 
obtained as they are relevant to the veteran's appeal.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, any 
other recent non-VA medical treatment records should be 
secured.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the reported additional right knee surgeries in 
1998 and 1999 and the fact that the veteran's last VA 
examination was conducted nearly three years ago, prior to 
these knee surgeries, the Board believes that a current 
orthopedic examination is in order.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994). 

A Board decision on the issue of an effective date prior to 
June 1, 1997, for a 20 percent rating for a right knee 
disability, will be deferred until after the development of 
the increased rating claim has been completed.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where she has received treatment for her 
right knee disability since her September 
1997 VA examination.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  This 
includes, but is not limited to, reports 
of right knee operations in 1998 and 
1999.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of her 
service-connected right knee disability.  
The claims file should be provided to and 
reviewed by the examiner.  All indicated 
tests should be performed, to include 
range of motion testing with a 
goniometer.  The examiner should note for 
the record any objective evidence of pain 
referable to the right knee, and should 
assess the degree of additional limited 
motion or other functional impairment 
during use or flare-ups due to knee pain, 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  All clinical 
findings must be reported in detail in 
the examination report.  

3.  After completion of the foregoing, 
the RO should review the claims for an 
increased rating for a right knee 
disability, and for an effective date 
prior to June 1, 1997 for a 20 percent 
rating for a right knee disability.  This 
review should include consideration of 
possible dual ratings as discussed in 
VAOPGCPREC 9-98 and 23-97.  If the 
decision is adverse to the veteran, the 
RO should provide her and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned 
to the Board.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




